PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Docherty et al.
Application No. 16/267,230
Filed: 4 Feb 2019
For CONTENT RECOMMENDATION SYSTEM

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition filed on October 5, 2021, to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to one prior-filed provisional application and an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to two prior-filed nonprovisional application.  Both priority claims have been set forth in a concurrently filed corrected/updated Application Data Sheet (ADS).  This petition is being treated as a petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e).  A supplement to this petition was filed on October 20, 2021 along with an acceptable corrected/updated ADS.

This is also a decision on the petition pursuant to 37 C.F.R. 
§ 1.182, filed on October 5, 2021, requesting expedited handling of the aforementioned petition to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to one prior-filed provisional application and an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to two prior-filed nonprovisional applications.

The petition pursuant to 37 C.F.R. § 1.182 requesting expedited handling is GRANTED.  Receipt of the associated petition fee is acknowledged.  The petition to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to one prior-filed provisional application and an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to two prior-filed nonprovisional application has been accorded expedited handling.

DISMISSED.

Petitioner has further requested a fee refund, since the fees for each of these petitions was paid at the undiscounted rate however small entity status has been accorded to this application.  Office records show $10501 and $102 were refunded to Deposit Account number 50-1691 on October 14, 2021.

A petition under 37 C.F.R. § 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a prior-filed provisional application requires:

The reference required by 35 U.S.C. 119(e) and paragraph (a)(3) of this section to the prior-filed provisional application, unless previously submitted;

the petition fee set forth in § 1.17(m); and,

a statement that the entire delay between the date the benefit claim was due under paragraph (a)(4) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

A petition for acceptance of a claim for delayed priority under 37 C.F.R. § 1.78(e) is only applicable to those applications filed on or after November 29, 2000.  Further, the petition is appropriate only after the expiration of the period specified in 37 C.F.R. 1.78(d)(3)(ii).  In addition, the petition under 37 C.F.R. 1.78(e) must be accompanied by:  

(1) 	the reference required by 35 U.S.C. 120 and paragraph 37 
	C.F.R. § 1.78(d)(2) to the prior-filed application, unless 
	previously submitted;
(2)  the petition fee set forth in 37 C.F.R. §  1.17(m); and,
(3)  a statement that the entire delay between the date the 
benefit claim was due under paragraph (d)(3) of this section and the date the benefit claim was filed was .

On October 5, 2021, the petition fee was received.  On October 20, 2021, an acceptable and properly marked corrected/updated ADS was received.

Requirements (1) and (2) of 37 C.F.R. §§ 1.78(c) and 1.78(e) above have been satisfied.  The petition does not satisfy item (3) of 37 C.F.R. §§ 1.78(c) and 1.78(e).

Regarding requirement (3) of 37 C.F.R. §§ 1.78(c) and 1.78(e), Petitioner has included neither the statement required by 37 C.F.R. § 1.78(c)(3) nor the statement required by 37 C.F.R. 
§ 1.78(e)(3).

Second, the Director may require additional information where there is a question whether the delay was unintentional.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

In this instance, a petition under 37 C.F.R. § 1.78 was filed more than two years after the date the benefit claim was due. Therefore, applicants must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. 

When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 C.F.R. § 1.78, regardless of the circumstances that originally resulted in the failure to timely submit the domestic benefit claim. 

See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See M.P.E.P. § 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

Petitioner has explained that he was of the belief that the information contained in the Domestic Benefit/National Stage Information section on the sixth page of the ADS included on initial deposit was sufficient to secure the presently requested benefit claim.  

However, the record establishes on April 9, 2020, Petitioner filed a petition pursuant to 37 C.F.R. § 1.181 to accept the same benefit claim that is currently sought.  The April 9, 2020 petition was dismissed via the mailing of a decision on November 10, 2020, which explained the USPTO requires benefit claims to be listed in reverse chronological order; cited to paragraph 5 at https://www.uspto.gov/patent/forms/important-information-completing-application-data-sheet-ads; and, informed applicant on pages two and three of the decision:


    PNG
    media_image2.png
    88
    614
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    183
    638
    media_image3.png
    Greyscale


Hence, on November 10, 2020, the USPTO informed Applicant and Petitioner that a petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) would be required to secure the desired benefit claim.  Yet Applicant and Petitioner permitted almost 11 months to pass It is unclear why applicant and Petitioner permitted more than 11 months after the issuance of the November 10, 2020 decision to file this petition, and as such the record does not support a finding that the entire period of delay has been unintentional.

This must be addressed on renewed petition.    A statement from the applicant is not required: it would be sufficient for Petitioner to expressly state that he has spoken with the applicant and confirmed the facts of which he lacks firsthand knowledge.

Any reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. §§ 1.78(c) and (e).”  

Any renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,3 hand-delivery,4 or facsimile.5  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.6

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.

Both the petition fee and a corrected/updated ADS have been received and each need not be resubmitted.  

Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The fee that is associated with the filing of a petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) is $1050 at the small entity rate and Petitioner submitted $2100.   $2100 submitted - $1050 due = $1050 refunded.  
        
        2 The fee that is associated with the filing of a petition pursuant to 37 C.F.R. § 1.182 is $210 at the small entity rate and Petitioner submitted $220.   $220 submitted - $210 due = $10 refunded.
        
        3 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        4 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        5 (571) 273-8300: please note this is a central facsimile number.  
        6 https://www.uspto.gov/patents/apply